DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1,10, and 16  have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 2014/0138751) in view of Lee (US 2018/0350938) in further view of Li (US 2018/0138280).
	Claim 1, Cai discloses (Fig. 22) a device, comprising: 	a gate electrode (114, metal layer, Para [0062]) positioned above (114 is positioned above 102) 102, substrate is semiconductor, Para [0056]); 	a sidewall spacer (108, sidewall spacers, Para [0057]) positioned adjacent the gate electrode (108 is adjacent to 114); 	a gate insulation layer (112, gate dielectric layer, Para [0058]) having a first portion positioned between the gate electrode and the semiconductor material region (portion of 112 between 114 and top of 102, hereinafter “1st”) and a second portion positioned between a lower portion of the sidewall spacer and a sidewall of a lower portion of the gate electrode (portion of 112 between lower sidewall of 108 and a sidewall of lower portion of 114, hereinafter “2nd”); 	a dielectric layer (118, dielectric layer, Para [0062]) located between the sidewall spacer and an upper portion (126, narrow intermediate portion, Para [0064]) of the gate electrode (118 is between 108 and 126) and above the second portion of the gate insulation layer (118 is above 2nd); and 	wherein the lower portion of the gate electrode has a lateral thickness that is greater than a lateral thickness of the upper portion of the gate electrode (lower portion of 114 has a lateral thickness greater than 126 due to inverse T shape), and wherein the dielectric layer is in contact with the upper portion of the gate electrode (118 is in contact with 126).	Cai does not explicitly disclose an air gap cavity;	a gate cap layer positioned above a gate electrode, wherein the gate cap layer seals an upper end of the air gap cavity so as to define an air gap positioned adjacent the gate electrode.	However, Lee discloses (Fig. 9) an air gap cavity (46, air gaps, Para [0023]);	a gate cap layer (44, hard mask layer, Para [0023]) positioned above (44 positioned above 40) a gate electrode (40/38, low resistance metal/work function metal layer part of gate 42, Para [0015]), wherein the gate cap layer seals an upper end of the air gap cavity so as to define an air gap positioned adjacent the gate electrode (44 seals upper end of 46 so 46 is adjacent 40/38).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to Claim 4, Cai in view of Lee and Li discloses the device of claim 1.	Cai discloses (Fig. 22) wherein the first portion of the gate insulation layer is oriented substantially horizontally (1st is oriented substantially horizontally) and the second portion of the gate insulation layer is oriented substantially vertically (2nd is oriented substantially vertically).	Claim 5, Cai in view of Lee and Li discloses the device of claim 1.	Cai discloses (Fig. 22) wherein a lower end of the air gap cavity (118 in Cai, air gap taught by Lee) is bounded by an upper surface of the second portion of the gate insulation layer (118 is partially bounded by an upper surface of 112).	Claim 6, Cai in view of Lee and Li discloses the device of claim 1.	Cai discloses (Fig. 22) wherein the sidewall spacer comprises an inner surface (108 has an inner surface) and wherein the second portion of the gate insulation layer is positioned on and in contact with a lower portion of the inner surface of the sidewall spacer (2nd is positioned on and in contact with lower portion of inner surface of 108).	Claim 7, Cai in view of Lee and Li discloses the device of claim 6.	Cai discloses (Fig. 22) wherein the second portion of the gate insulation layer is positioned on and in contact with a portion of the sidewall of the gate electrode (2nd is positioned on and in contact with portion of sidewall of 114).	Claim 8, Cai in view of Lee and Li discloses the device of claim 7.	Cai discloses (Fig. 22) wherein the sidewall spacer comprises a vertical height (108 has a vertical height), wherein the second portion of the gate insulation layer is positioned along a portion of the vertical height of the sidewall spacer (2nd is positioned along a portion of height of 108).Claim 9, Cai in view of Lee and Li discloses the device of claim 1.	Cai discloses (Fig. 22) wherein the gate insulation layer comprises one of silicon dioxide or a high-k material (112 may be high-k dielectric, Para [0058]), the gate electrode comprises at least one metal-containing material (114 is metal layer, Para [0059]) and the sidewall spacer comprises silicon nitride (108 may be nitride, Para [0057]).	Claim 10, Cai discloses (Fig. 22) a device, comprising: 	a gate electrode (114, metal layer, Para [0062]) positioned above (114 is positioned above 102)  a semiconductor material region (102, substrate is semiconductor, Para [0056]);
	a sidewall spacer (108, sidewall spacers, Para [0057]) positioned adjacent the gate electrode (108 is adjacent to 114); 	a gate insulation layer (112, gate dielectric layer, Para [0058])  having a first substantially horizontally oriented portion positioned between the gate electrode and the semiconductor material region (horizontal portion of 112 between 114 and top of 102, hereinafter “horizontal”)  and a second substantially vertically oriented portion positioned between a lower portion of the sidewall spacer and a sidewall of a lower portion of the gate electrode (vertical portion of 112 between lower sidewall of 108 and a sidewall of lower portion of 114, hereinafter “vertical”); 	a dielectric layer (118, dielectric layer, Para [0062])  located between the sidewall spacer and an upper portion (126, narrow intermediate portion, Para [0064]) of the gate electrode (118 is between 108 and 126), wherein a lower end of the dielectric layer is bounded by an upper surface of the second substantially vertically oriented portion of the gate insulation layer (lower end of 118 is partially bounded by upper surface of vertical); and 	wherein the lower portion of the gate electrode has a lateral thickness that is greater than a lateral thickness of the upper portion of the gate electrode (lower portion of 114 has a lateral thickness greater than 126 due to inverse T shape), and wherein the dielectric layer is in contact with the upper 118is in contact with 126).	Cai does not explicitly disclose an air gap cavity;	a gate cap layer positioned above the gate electrode, wherein the gate cap layer seals an upper end of the air gap cavity so as to define an air gap positioned adjacent the gate electrode.	However, Lee discloses (Fig. 9) an air gap cavity (46, air gaps, Para [0023]);	a gate cap layer (44, hard mask layer, Para [0023]) positioned above (44 positioned above 40) a gate electrode (40/38, low resistance metal/work function metal layer part of gate 42, Para [0015]), wherein the gate cap layer seals an upper end of the air gap cavity so as to define an air gap positioned adjacent the gate electrode (44 seals upper end of 46 so 46 is adjacent 40/38).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply the air gap and gate cap layers of Lee to the dielectric layer and gate structures of Cai as air gaps provide low dielectric constants to reduce parasitic capacitance and a cap prevents the air gaps from being filled by unwanted materials (Li, Para [0027], [0031]).	Claim 13, Cai in view of Lee and Li discloses the device of claim 10.	Cai discloses (Fig. 22) Reply to Final Office Action mailed May, 19, 2021wherein the sidewall spacer comprises an inner surface (108 has an inner surface) and wherein the second substantially vertically oriented portion of the gate insulation layer is positioned on and in contact with a lower portion of the inner surface of the sidewall spacer (vertical is positioned on and in contact with lower portion of inner surface of 108).	Claim 14, Cai in view of Lee and Li discloses the device of claim 13.	Cai discloses (Fig. 22) wherein the second substantially vertically oriented portion of the gate insulation layer is positioned on and in contact with a portion of the sidewall of the gate electrode (vertical is positioned on and in contact with a portion of 114).	Claim 15, Cai in view of Lee and Li discloses the device of claim 10.	Cai discloses (Fig. 22) wherein the sidewall spacer comprises a vertical height (108 comprises a vertical is positioned along a portion of vertical height of 108).	Claim 16, Cai discloses (Fig. 22) A device, comprising: 	a gate electrode (114, metal layer, Para [0062]) positioned above (114 is positioned above 102) a semiconductor material region (102, substrate is semiconductor, Para [0056]);	a sidewall spacer (108, sidewall spacers, Para [0057]) positioned adjacent the gate electrode (108 is adjacent to 114), the sidewall spacer comprising an inner surface and a vertical height (108 has an inner surface and a vertical height); 	a gate insulation layer (112, gate dielectric layer, Para [0058])  having a first substantially horizontally oriented portion positioned between the gate electrode and the semiconductor material region (horizontal portion of 112 between 114 and top of 102, hereinafter “horizontal”)  and a second substantially vertically oriented portion (vertical portion between lower sidewall of 108 and a sidewall of lower portion of 114, hereinafter “vertical”) positioned along a portion of the vertical height of the sidewall spacer (vertical positioned along a portion of vertical height of 108), wherein the second substantially vertically oriented portion of the gate insulation layer is positioned on and in contact with a lower portion of the inner surface of the sidewall spacer and on and in contact with a sidewall of a lower portion of the gate electrode (vertical is positioned on and in contact with a lower portion on inner surface of 108 and vertical is positioned on and in contact with a sidewall of lower portion of 114); 	a dielectric layer (118, dielectric layer, Para [0062]) located between the sidewall spacer (118 is located between 108 and 126) and an upper portion (126, narrow intermediate portion, Para [0064]) of the gate electrode (126 is part of 114), wherein a lower end of the dielectric layer is bounded by an upper surface of the second substantially vertically oriented portion of the gate insulation layer (118 is partially bounded by upper surface of vertical); and 114 has a lateral thickness greater than lateral thickness of 126), and wherein the dielectric layer is in contact with the upper portion of the gate electrode (118 is in contact with 126).	Cai does not explicitly disclose an air gap cavity;	a gate cap layer positioned above the gate electrode, wherein the gate cap layer seals an upper end of the air gap cavity so as to define an air gap positioned adjacent the gate electrode.	However, Lee discloses (Fig. 9) an air gap cavity (46, air gaps, Para [0023]);	a gate cap layer (44, hard mask layer, Para [0023]) positioned above (44 positioned above 40) a gate electrode (40/38, low resistance metal/work function metal layer part of gate 42, Para [0015]), wherein the gate cap layer seals an upper end of the air gap cavity so as to define an air gap positioned adjacent the gate electrode (44 seals upper end of 46 so 46 is adjacent 40/38).	Therefore it would have been obvious to one of ordinary skill before the effective filing date to apply the air gap and gate cap layers of Lee to the dielectric layer and gate structures of Cai as air gaps provide low dielectric constants to reduce parasitic capacitance and a cap prevents the air gaps from being filled by unwanted materials (Li, Para [0027], [0031]).	Claim 19, Cai in view of Lee and Li discloses the device of claim 16.	Cai discloses (Fig. 22) wherein the gate insulation layer comprises one of silicon dioxide or a high-k material (112 may be high-k dielectric, Para [0058]), the gate electrode comprises at least one metal-containing material (114 is metal layer, Para [0059]) and the sidewall spacer comprises silicon nitride (108 may be nitride, Para [0057]).	Claim 20, Cai in view of Lee and Li discloses the device of claim 1.	Cai discloses (Fig. 22) wherein the air gap cavity (118 of Cai, air gap taught by Lee) has a lateral thickness that is greater than a lateral thickness of the second portion of the gate insulation layer (118 2nd).	Claims 2, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 2014/0138751) in view of Lee (US 2018/0350938) in view of Li (US 2018/0138280) in further view of Lee (US 2018/0158718) hereinafter “Lee2”.	Claim 2, Cai in view of Lee and Li discloses the device of claim 1.	Cai in view of Lee and Li does not explicitly disclose wherein the gate cap layer contacts upper sidewall portions of the sidewall spacer.	However, Lee2 discloses (Fig. 3) a gate cap layer (420, second capping pattern, Para [0044]) contacts upper sidewall portions (420 contacts upper sidewall portions of 413) of a sidewall spacer (413, third spacer, Para [0043]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date that a portion of the capping pattern would be dip into the sides of the air gap cavities as a consequence of the deposition of the cap layer (Lee2, Para [0044]) and thus contact the sidewall spacer.	Claim 11, Cai in view of Lee and Li discloses the device of claim 10.	Cai in view of Lee and Li does not explicitly disclose wherein the sidewall spacer comprises an inner surface wherein the gate cap layer contacts the inner surface of the sidewall spacer.	However, Lee2 discloses (Fig. 3) wherein a sidewall spacer (413, third spacer, Para [0043]) comprises an inner surface (413 has an inner surface) wherein a gate cap layer (420, second capping pattern, Para [0044]) contacts the inner surface of the sidewall spacer (420 contacts inner surface of 413).	Therefore it would have been obvious to one of ordinary skill before the effective filing date that a portion of the capping pattern would be dip into the sides of the air gap cavities as a consequence of the deposition of the cap layer (Lee2, Para [0044]) and thus contact the inner surface of the sidewall spacer.Claim 17, Cai in view of Lee and Li discloses the device of claim 16.	Cai in view of Lee and Li does not explicitly disclose wherein the gate cap layer contacts an upper portion of the inner surface of the sidewall spacer.	However, Lee2 discloses (Fig. 3) wherein a gate cap layer (420, second capping pattern, Para [0044]) contacts (420 contacts an upper portion of inner surface of 413) an upper portion of the inner surface of a sidewall spacer (413, third spacer, Para [0043]).	Therefore it would have been obvious to one of ordinary skill before the effective filing date that a portion of the capping pattern would be dip into the sides of the air gap cavities as a consequence of the deposition of the cap layer (Lee2, Para [0044]) and thus contact the upper portion of the inner surface of the sidewall spacer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819